PER CURIAM.
This appeal must be dismissed for two reasons:
■ First. It is from an order sustaining a general and special demurrer to the complaint. It is not from a final judgment or any order under the statute (paragraph 1227, Civ. Code) made appealable. It has several times been decided by this court that an appeal from an order sustaining a demurrer will not lie. Aiton v. Board, 13 Ariz. 74, 108 Pac. 221; Gonzales v. Duey, 15 Ariz. 331, 138 Pac. 1043; Navajo-*433Apache Bank & Trust Co. v. Desmont, 17 Ariz. 472, 154 Pac. 206; Hollingsworth v. Gazette Printing Co., ante, p. 51, 185 Pac. 359; Herman v. Babbitt, ante, p. 257, 187 Pac. 576.
Second. There is no assignment of errors. We feel like insisting that appellants must comply with the rules of the court. In Bouldin v. Sheerer, ante, p. 247, 187 Pac. 568, the cases citing this rule are collated, with this admonition:
“The members of the bar of the state must take notice that this salutary rule will hereafter be strictly enforced.” ' v
The appeal is dismissed.